Citation Nr: 1746241	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In November 2010, the Veteran had an informal conference with a Decision Review Officer (DRO).  He also testified at a January 2011 DRO hearing and at a March 2012 hearing before the Board at the RO (Travel Board).  Transcripts of the hearings are of record.

In May 2014, the Board remanded this matter for additional development.  In February 2017, the Board subsequently denied the Veteran's claim.  In September 2017, the parties filed a Joint Motion for Remand (Joint Motion), which was granted by Order of the United States Court of Appeals for Veterans Claims (Court) that same month.

In the September 2017 Joint Motion, the parties agreed that the Board provided an inadequate statement of reasons or bases for its determination that entitlement to service connection for sinusitis was not warranted.  It was noted that the Board should make a clear determination as to whether the presumption of soundness
applied and if so, whether there was clear and unmistakable evidence that the Veteran's sinusitis existed prior to service and clearly and unmistakably was not aggravated by service.


FINDING OF FACT

The Veteran's sinusitis clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by a letter dated in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, records from the Social Security Administration (SSA), and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the March 2012 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with a VA examination in conjunction with the service connection claim on appeal in August 2010 to clarify the nature and etiology of his claimed sinusitis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the August 2010 medical examination and opinions obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in May 2014 and remanded for additional evidentiary development, to include obtaining VA treatment records, and requesting authorization to obtain private treatment records.  Based on a comprehensive review of the record, the Board finds substantial compliance with the May 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2016).  Only such conditions as are recorded in examination reports are considered as noted.  Id.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

A determination that a condition had its onset prior to service may be supported by contemporaneous evidence or recorded history in the record which provides a sufficient factual predicate to support a medical opinion (Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based on statements made by a veteran about the preservice history of the condition (Harris v. West, 203 F.3d 1347   (Fed. Cir. 2000)).

A preexisting injury or disease is considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the condition.  See Wagner, 370 F.3d at 1096 (holding that when no preexisting condition noted on entry to service, government may show lack of aggravation by establishing that any increase was due to the natural progress of the preexisting condition).  In addressing the aggravation prong of the presumption of soundness, VA must rely on affirmative evidence to prove that there was no aggravation, rather than the notion that the record contains insufficient evidence of aggravation.  See Horn, 25 Vet. App. at 235. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003).

Reserve service treatment records in January 1970 reflected findings of chronic cough with post nasal drip.  A February 1970 reserve service annual examination report showed findings of sinusitis controlled by antihistamines.  In a February 1970 Report of Medical History, the Veteran marked yes to the question of "ever had or have you now" concerning sinusitis and hay fever.

Active duty service treatment notes revealed complaints of chronic congestion and trouble with sinusitis in September 1970.  From October to November 1970, the Veteran was treated for flu syndrome as well as rhinorrhea, receiving a provisional diagnosis of chronic sinusitis in December 1970.  In May 1971, the Veteran complained of sneezing and itching of the roof of his mouth.  He was noted to have a history of allergies to dust and pollen.  In September 1971, the Veteran complained of sinus pain and headaches with allergies.  He underwent allergy testing with positive results to certain allergens in February 1972.  The final assessment was more likely a sinus infection causing the symptoms, less likely allergic rhinitis.  In his May 1972 service separation examination report, the Veteran's sinuses were marked as normal on clinical evaluation.

Additional reserve service treatment records showed continued complaints of sinusitis.  In a January 1989 Report of Medical History, the Veteran marked yes to the question of "ever had or have you now" concerning sinusitis, ENT trouble, and hay fever.  The examiner noted that the Veteran had sinusitis two times a year and hay fever in Texas.

Post-service VA treatment records dated from 2007 to 2010 showed reports of annual allergies with congestion, itchiness, and runny nose and eyes as well as allergic rhinitis. 

In an August 2010 VA sinus examination report, the examiner noted the Veteran's long history of stuffy nose, which responded somewhat to oral antihistamines.  It was noted that even before the Veteran's early active Navy career began, he experienced stuffy nose and rhinorrhea.  In the Navy, those symptoms were noted to be observed to be recurrent.  The Veteran indicated that he had three episodes of sinusitis per year with headache, fever, purulent drainage, and sinus pain for a duration of one to two days.  An August 2010 CT scan report of paranasal sinus listed an impression of mucosal thickening in the right frontal and both ethmoid sinuses.  The examiner listed a diagnosis of chronic sinusitis.  After reviewing the record and examining the Veteran, the examiner opined that he could not resolve the issue of whether the Veteran's chronic sinusitis was due to or a result of environment (allergens, pain fumes, other air-borne allergens) encountered in the military without resort to mere speculation.  

In the cited rationale, the examiner highlighted that the Veteran started on the path at a very early age, pre-military, to symptoms of allergic rhinitis.  It was also indicated that allergic rhinitis was continued into the military, and then beyond.  The examiner noted that it appeared to be chronic and did not respond to antihistamine, although allergy testing done in military did not explain just which allergens might be creating the allergic rhinitis picture.  The examiner then commented that that there was no specific "naval-origin" allergen identified as causative, in testing done in military.  Textbooks and online references reflected that allergic rhinitis definitely predisposes to sinusitis, chronic and acute.  It was noted that chronic sinusitis was strongly suggested by the current CT sinus image and somewhat suggested by military service treatment notes.  The examiner then acknowledged chronic sinusitis versus allergic rhinitis was suggested by military records.  However, military physicians treated it as an allergic phenomenon not a bacterial infection of true sinusitis.  In summary, the examiner concluded that he could not make the case that the Veteran's military experience promoted the (non-specific) allergic rhinitis and chronic sinusitis any more than those conditions would have progressed outside the military, if the Veteran had never enlisted in the military.  

In his November 2011 DRO hearing and March 2012 Board hearing testimony, the Veteran reported that he had a little hay fever before service with dust and pollen, using over the counter medications as well as nasal spray.  He asserted that after serving in Vietnam he was allergic to paint solvents and allergens from that environment.  He also alleged that his claimed sinusitis disorder was aggravated by active service.  Additional VA treatment records dated from 2011 to 2013 showed continued findings of chronic sinusitis.

The Board finds that service connection for sinusitis is not warranted.  As an initial matter, the Board has determined that the presumption of soundness applies, as the Veteran's claimed sinusitis was not noted upon entry into active service.  As such, the Veteran is legally presumed to have been sound at entrance to service. 

However, the Board finds that the presumption of soundness at entry into service is rebutted by the evidence of record.  Upon consideration of all of the evidence of record, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's current sinusitis existed prior to service and that clear and unmistakable evidence demonstrates the pre-existing disability was not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

Clear and unmistakable evidence demonstrates that the Veteran's current sinusitis existed prior to service.  Findings of sinusitis controlled by antihistamines, post nasal drip with cough, and hay fever were shown in the Veteran's reserve service treatment records dated in 1970 prior to his entry into active military service in July 1970.  Evidence record also clearly and unmistakably reflected that the Veteran's pre-existing sinusitis was not aggravated during service.  The Veteran's sinuses were marked as normal on clinical evaluation in his May 1972 service separation examination report.  The Board observes that the May 1972 service separation examination report is insufficient, when considered by itself, to address the question of aggravation.  However, the August 2010 VA examiner specifically concluded that he could not make the case that the Veteran's military experience promoted allergic rhinitis and chronic sinusitis any more than those conditions would have progressed outside the military, if the Veteran had never enlisted in the military.  Thus, the August 2010 VA examiner provided affirmative evidence by establishing that any increase in the Veteran's sinusitis during service was due to the natural progress of the pre-existing disability. 

The Veteran's statements that his claimed disorder was aggravated during service are not competent evidence.  Although lay persons are competent to provide opinions on some medical issues and observable symptomatology, whether a preexisting disorder was or was not aggravated falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinion in August 2010.

Therefore, the criteria to establish entitlement to service connection for sinusitis have not been met, either through medical or probative lay evidence.  The Board concludes that the presumption of soundness has been rebutted because there is affirmative evidence that the Veteran's sinusitis clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  Thus, service connection for sinusitis must be denied.


ORDER

Entitlement to service connection for sinusitis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


